950 So. 2d 1267 (2007)
S.H., Mother of C.H. and J.H., Children, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, et al., Appellee.
No. 5D06-2049.
District Court of Appeal of Florida, Fifth District.
March 16, 2007.
*1268 Linda G. Sasser, St. Augustine, for Appellant.
Susan W. Fox, of Fox & Loquasto, P.A., Tampa, Wendy S. Loquasto, of Fox & Loquasto, Tallahassee, and Lucy Goddard-Teel, Gainesville, for Appellee, Department of Children and Families.
Mercedes E. Scopetta, Orlando, for Appellee, Guardian Ad Litem.
LAWSON, J.
S.H. attempts to appeal from a dependency order directing the Department of Children and Families to temporarily place her two minor children in the custody of their biological father. This non-final order is not appealable under Florida Rule of Appellate Procedure 9.130(a)(3). See Dep't of Health & Rehab. Servs. v. Honeycutt, 609 So. 2d 596 (Fla.1992); In Re B.A.B., 726 So. 2d 402 (Fla. 2d DCA 1999); Interest of K.D. & C.M., 679 So. 2d 39 (Fla. 2d DCA 1996). However, we can review the order by writ of certiorari. See Fla. R.App. P. 9.040(c). Finding no departure from the essential requirements of the law, we deny the petition.
PETITION DENIED.
GRIFFIN and ORFINGER, JJ., concur.